Order unanimously reversed, with $20 costs *808and disbursements to the appellants, and the proceeding dismissed. We regard this case as involving solely the jurisdiction of the commissioner of housing and buildings to hear the charges against the petitioner. We pass on no other question at this time. In our view such jurisdiction exists, even though the charge sustained against the petitioner related to misconduct while employed in another department and prior to certification for appointment in the department of housing and buildings (People ex rel. Dougan v. MeAneny, 140 App. Div. 933). The merits of the petitioner’s dismissal from service including the sufficiency of the notice cannot be reviewed on this record and in the absence of a transcript of the hearing minutes. Present — Peek, ¡P. J., Callahan, Van Voorhis and Breitel, JJ.